FILED
                             NOT FOR PUBLICATION                           MAY 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANKLIN GROSS-BRAVO,                            No. 12-71551

               Petitioner,                       Agency No. A035-687-550

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Franklin Gross-Bravo, a native and citizen of Nicaragua, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. See Alphonsus v. Holder, 705 F.3d 1031, 1036-37 (9th Cir. 2013);

Arteaga v. Mukasey, 511 F.3d 940, 942 n.1 (9th Cir. 2007). We review for

substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s denial of CAT relief because

Gross-Bravo failed to establish it is more likely than not that he would be tortured

by or with the consent or acquiescence of the government if returned to Nicaragua.

See Blandino-Medina v. Holder, 712 F.3d 1338, 1348 (9th Cir. 2013) (petitioner

failed to establish a clear probability of torture if returned to Nicaragua).

      PETITION FOR REVIEW DENIED.




                                            2                                   12-71551